Citation Nr: 0112721	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
claimed on a direct basis and as a residual of exposure to 
Agent Orange during service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1970 to July 1974 and from February to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In February 2001, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
1999).  

Review of the file reveals that the veteran appears to be 
asserting a claim for birth defects in his children as 
residuals of his exposure to Agent Orange during service.  
This issue is referred to the RO for action deemed 
appropriate.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

There are some VA medical records contained in the claims 
file.  Most of these are copies of records submitted by the 
veteran himself.  As such, the Board is almost certain that 
complete copies of all of the veteran's VA medical treatment 
records have not been obtained.  Specifically, we note that 
psychiatric evaluations which provide an initial diagnosis of 
PTSD are missing from the record.  Complete copies of all of 
the veteran's VA medical treatment records must be obtained.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that records 
generated by VA are constructively included within the 
record.  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran has indicted that he served in the Army reserve 
from 1976 to 1997.  Review of the claims file reveals that 
the veteran's reserve service medical records have not been 
obtained.  Since the continuity of symptomatology of the 
veteran's claimed skin disorder is at issue in the case, the 
reserve service medical records could be important to his 
claim, and they should be obtained.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

At the February 2001 hearing before the undersigned member of 
the Board, the veteran testified that he is employed as a 
prison corrections officer.  This is the type of job which 
would require fairly detailed records related to the 
employee's medical condition.  The veteran should be 
requested to provide copies of, or a release for the RO to 
obtain, his medical records related to his employment.  

At the January 2001 hearing, the veteran also gave more 
detailed stressor information than he had previously given.  
Development to verify the veteran's alleged stressors in 
light of this information is necessary.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) held in West v. Brown, 7 Vet. 
App. 70 (1994), in effect, that a psychiatric evaluation 
based upon an incomplete or questionable history is 
inadequate for rating purposes and frustrates the efforts of 
judicial review.  In Zarycki v. Brown, 6 Vet. App. 91 (1993), 
the Court set forth the framework for establishing the 
presence of a recognizable stressor, which is necessary to 
support the diagnosis of PTSD.  The Court analysis divides 
into two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that a veteran who was seeking service connection for PTSD 
and had engaged in combat with enemy "was entitled to have 
his lay statements (regarding stressors) accepted, without 
need ...for further corroboration."  If the veteran had not 
served in combat, "credible supporting evidence (of the 
noncombat stressor)....would be required for him to prevail."  
Furthermore, combat status is a question to be decided on the 
basis of evidence of record in each case.  See, also, 
38 U.S.C.A. § 1154(b).   

In the present case, there is no official record that the 
veteran engaged in combat with the enemy.  There is a 
diagnosis of PTSD based, in part, on the veteran's own 
recounting of uncorroborated stressors.  The RO has never 
attempted to verify the veteran's alleged stressors with the 
service department.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be asked to 
provide a list of all health care 
professionals and/or facilities (private 
and government) where he has received 
treatment for his claimed PTSD and skin 
disorder.  The veteran should 
specifically be requested to:

a.  Indicate the specific VA medical 
facilities where he has been 
treated.  

b.  Provide the medical records 
related to his employment as a 
corrections officer, or in the 
alternative, provide the appropriate 
release information to permit VA to 
obtain the records. 

The RO should obtain all the records of 
treatment (which are not already on file) 
from the sources listed by the veteran.  
All information obtained should be made 
part of the file.  The RO should also 
obtain complete copies of all the veteran 
VA medical treatment records.  The Claims 
file reveals that the veteran has been 
treated at VAMC Montgomery and VAMC 
Tuskegee.  

3.  The RO should obtain complete copies 
of the veteran's reserve service medical 
records for the period from 1976 to 1997 
from the National Personnel Records 
Center (NPRC), service department, or 
other appropriate records depository. 

4.  The RO should obtain a copy of the 
veteran's service personnel records for 
his period of active service from 1970 to 
1974 from the National Personnel Records 
Center (NPRC), service department, or 
other appropriate records depository. 

5.  The RO should request from the veteran 
another statement containing as much 
detail as possible regarding the stressors 
to which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

6.  The RO should review the veteran's 
response and his claims file and prepare a 
summary of all the claimed stressors.  
This summary should be sent to the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Suite 101, Springfield, VA 22150-3197.  
See VA MANUAL M21-1, Part VI, Paragraph 
7.46 (1992).  They should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.

7.  Following the above, the RO must make 
a specific determination as to whether 
(and if so, which) any stressors reported 
by the veteran are verified.  The RO must 
also specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  The RO should 
address any credibility questions raised 
by the record.

8.  If, and only if, existence of a 
stressor or stressors is established, the 
RO should arrange for the veteran to 
undergo a special VA psychiatric 
examination to determine whether he has 
PTSD related to his such stressor(s).  
The RO must specify, for the examiner, 
the stressor or stressors that it has 
determined are established by the record.  
Only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  If PTSD is diagnosed, the 
examiner should indicate the stressor(s) 
on which the diagnosis is based, and 
should comment on the other diagnostic 
criteria supporting the diagnosis.  The 
diagnosis should be in accordance with 
the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  The 
examination report should include a 
complete rationale for any opinion(s) 
expressed.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination. 

9.  The veteran should be accorded the 
appropriate VA skin examination.  The 
report of examination should include a 
detailed account of all manifestations of 
skin disorder(s) found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  If any current skin disorder is 
found to be present, the examiner is 
requested to offer an opinion as to 
whether the current skin disorder is 
related to the veteran's skin disorder 
noted during service.  The claims folder 
and a copy of the remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

10.  The RO should provide notice to the 
veteran of the provisions of 38 C.F.R. 
§ 3.158 (2000) with respect to abandoned 
claims and the impact this would have 
should he fail to cooperate with the RO in 
their attempts to assist him in developing 
his claim.

11.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


